Citation Nr: 0947339	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for low back 
strain prior to October 29, 2006

2.  Entitlement to an initial compensable rating for low back 
strain from October 29, 2006.

3.  Entitlement to an initial compensable rating for status 
post sperm granuloma.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In August 2006, the Veteran testified at a hearing held 
before a Decision Review Officer (DRO).  A transcript of the 
hearing proceedings is of record and has been reviewed.

In statements dated in July 2001 and September 2001, the 
Veteran raised the issue of entitlement to compensation 
benefits for emotional stress due to the sperm granuloma; 
however, this issue is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate consideration.

This appeal was previously before the Board in February 2009.  
The Board remanded the claim for additional development and 
notice.  The case has been returned to the Board for further 
appellate consideration




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to October 29, 2006, low back strain was manifested 
by lumbosacral strain without characteristic pain on motion; 
nor was it manifested by findings of low back strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; or, mild, 
recurrent attacks of intervertebral disc syndrome, or of 
incapacitating episodes requiring physician-ordered bed rest; 
or of forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

3.  From October 29, 2006, low back strain was manifested by 
a combined range of motion of the thoracolumbar spine greater 
than 120, but not greater than 235.

3.  Status post sperm granuloma has not resulted in any 
urinary tract infection.


CONCLUSIONS OF LAW

1.  Prior to October 29, 2006 the criteria for a rating for 
low back strain were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293 (2003), 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 
General Rating Formula for Diseases and Injuries of the Spine 
(as in effect since September 26, 2003).

2.  Effective October 29, 2006, the criteria for a rating of 
10 percent, but not higher, for low back strain are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (2003), 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243, General Rating Formula for 
Diseases and Injuries of the Spine (as in effect since 
September 26, 2003).

3.  The criteria for a 10 percent rating for status post 
sperm granuloma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7523-7525 (2009); 38 C.F.R. § 4.116, Diagnostic Code 
7615; 38 C.F.R. § 4.118, Diagnostic Codes 7804 (as in effect 
from August 30, 2002, for claims filed prior to October 23, 
2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in April 2000.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in September 
2001, October 2001, and March 2006 and by the AMC in 
correspondence dated in March 2009.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SOC) was 
issued in October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the March 2006 and 
March 2009 letters.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and private treatment 
records were obtained and associated with his claims file.  
He was also afforded VA medical examinations in June 2000, 
November 2001, October 2006 and March 2009 to assess the 
current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006). 

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited. 38 C.F.R. § 4.14 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 4.3 (2009).



Low Back Strain - Laws and Regulations

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, there became effective 
new regulations for the evaluation of service-connected 
disabilities of the spine.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454-56 (Aug. 27, 
2003).  If the application of the revised regulation results 
in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002 & Supp. 2009).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 (April 
10, 2000).  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

528
8
Spine, ankylosis of, dorsal:

Unfavorable
30

Favorable
20
38 C.F.R. § 4.71a, Diagnostic Code 5288, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

529
1
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5281, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)




5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003



500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

Under the current schedular criteria the Veteran may be 
evaluated for intervertebral disc syndrome under either the 
(above) Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, or under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, Note (6).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996);  Deluca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at 
the same level as the function loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

If the Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability.)

Low Back Strain-Factual Background and Analysis

In April 2000, the Veteran filed a claim for service 
connection for a low back condition.  In a December 2000 
rating decision the Veteran was granted service connection 
for chronic low back strain with a noncompensable (zero 
percent) evaluation effective August 1999.  The Veteran filed 
a notice of disagreement with this initial rating.

In a June 2000 VA Spinal Cord (neurological) examination, the 
Veteran reported that he was currently asymptomatic.  He 
noted that his low back pain was intermittent, mostly on the 
right lower lumbar region, and he denied a history of injury.  
The pain did not radiate, and there was no numbness of the 
legs.  He described aggravation of the pain by certain 
movements and activities.  On physical examination, the 
lumbar spine had a full range of motion with mild tenderness 
noted on the right lumbosacral spine in the lower lumbar 
spine.  Sensory examination showed he was intact, and his 
gait was normal.  The diagnosis was chronic low back strain.  

In an additional June 2000 VA Spine examination, the Veteran 
reported an episode of back spasm in service; however, he 
noted that there was no formal diagnosis and no history of 
back trauma.  The Veteran was currently asymptomatic, but 
reported that he experienced a recurrence of back spasm if he 
carried more than 50 to 60 pounds.  On physical examination 
there was no swelling, increased heat or erythema about the 
joints of the spine.  There was no atrophy, asymmetry or 
fasciculation about the paraspinal musculature.  There was a 
full painless range of motion of the lumbosacral spine and 
straight leg raising was negative bilaterally.  Sensation to 
touch was intact for the lower extremities and symmetrical.  
Gait was fluid and without impediment.  An x-ray taken in 
conjunction with the examination showed no fracture and the 
Veteran's lumbosacral spine was within normal limits.  The VA 
examiner noted that there was no significant clinical or 
radiographic pathology found, and found no diagnosis for the 
Veteran's back condition.

In November 2001 the Veteran was afforded a VA Joints 
examination where he reported he had a history of spina 
bifida.  The Veteran also denied a history of injury and 
complained of morning stiffness and pain that would gradually 
decrease as the morning progressed.  Physical examination of 
the lumbosacral spine reveled no swelling, increased heat or 
erythema about the joints.  The spinal curvature was intact, 
and the Veteran had a full painless range of motion without 
atrophy asymmetry or fasciculation of the paraspinal 
musculature.  X-rays taken in conjunction with the 
examination showed that there was no evidence of 
spondylolisthesis of the lumbosacral spine.  The diagnosis 
was history of spina bifida, per the Veteran, with no 
radiographic evidence, and no clinical pathology noted on 
examination of the lumbosacral spine.

In October 2006 the Veteran was again afforded a VA spine 
examination, and the claims file and the Veteran's medical 
records were reviewed in union with the physical examination 
and interview.  The Veteran reported no major trauma or 
injury to the back.  He denied pain on the day of the 
examination, but noted that he had five painful episodes in 
the low back per year of a two-to-three day duration.  He 
denied radiating pain, tingling and numbness to bilateral 
lower extremities.  He also denied incontinence of the bowel 
or bladder.  He described his pain as intermittent, aching, 
and sharp with aggravation upon bending over or prolonged 
standing.  At the time of the examination, he was employed 
full-time, and he did not use a brace or cane.  He did not 
report additional limitation following repetitive use or 
during flare-ups.  He also did not report an incapacitating 
episode in the past 12 months.  Physical examination revealed 
no gross deformity, no tenderness to palpation over the 
bilateral paraspinals.  Range of motion of the lumbosacral 
spine noted flexion of 0 to 90 degrees without pain, 
extension 0 to 25 degrees associated with mild discomfort at 
the end of the range of motion, lateral bending 0 to 25 
degrees bilaterally without pain, and rotation 0 to 30 
degrees without pain.  After five repetitive range of motion 
testings no pain was elicited and range of motion remained 
the same.  There was no evidence of fatigue, weakness or lack 
of endurance, and straight leg rising and patrick tests were 
negative bilaterally.  Neurologically, motor and muscle 
strength were normal bilaterally, sensation was grossly 
intact, gait was normal without assistive devices, and deep 
tendon reflexes were 1+ at bilateral knees and ankles.  The 
examiner diagnosed a history of low back pain, mostly likely 
secondary to mild lumbar spondylosis.  The examiner noted 
that the Veteran had a normal lumbar spine examination.

Applying the rating criteria prior to the October 29, 2006 VA 
examination, the Veteran did not manifest symptoms warranting 
a compensable rating for his low back strain.  Under the 
criteria for lumbosacral strain, the original basis upon 
which the RO assigned the existing evaluation, a 10 percent 
rating would require pain on motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (in effect prior to September 23, 2002).  
The record does not establish the Veteran had pain on motion.  
Though the Veteran reported intermittent pain and morning 
stiffness, the Veteran had a full painless range of motion in 
both his June 2000 and November 2001 VA examinations.  
Additionally, the Veteran did not exhibit any of the symptoms 
associated with a higher 20 percent evaluation, which 
required medical evidence of lumbosacral strain with muscle 
spasm on extreme forward bending, with unilateral loss of 
lateral spine motion in a standing position.  Both 
examination showed that the Veteran had a full range of 
motion, there was no report on physical examination of muscle 
spasm or sacroiliac joint tenderness.  Hence a compensable 
rating is not warranted under Diagnostic Code 5295.  The 
October 2006 examination was after the effective date of the 
change in regulations and cannot be applied to Diagnostic 
Code 5295. 

The Board has further considered the applicable criteria 
based on limitation of motion both prior to and since the 
September 26, 2003 revision to the regulations on orthopedic 
disabilities of the spine.  This includes the former 
Diagnostic Code 5292 under which a 10 percent rating was 
assignable for slight limitation of motion.  Also applicable 
is the revised Diagnostic Code 5237 by which a 10 percent 
rating applies under the conditions specified in the General 
Rating Formula, though not at any time period before the date 
of the September 26, 2003 regulatory revision.  See 
VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.

Considering the former version of the rating criteria these 
findings do not show a "slight" level of severity, as the 
Veteran consistently demonstrated the total possible amount 
of mobility in forward flexion.  While there was no specific 
finding as to additional limited motion from functional loss 
due to pain, fatigue, or other factors per the DeLuca v. 
Brown decision in the June 2000 and November 2001 VA 
examinations, there were no reported symptoms of the type 
that would likely further impact range of motion.  To the 
degree there is any characterization of the severity of the 
Veteran's low back strain, in evaluating his x-rays the VA 
examiners noted that the Veteran's lumbosacral spine was 
within normal limits and that there was no evidence of 
spondylolisthesis.  

Applying the rating criteria from October 29, 2006 VA 
examination, the Veteran manifested symptoms warranting a 10 
percent rating for his low back strain.  The October 2006 VA 
examination report, which was in accordance with DeLuca v. 
Brown, indicated the Veteran had full forward flexion to 90 
degrees without pain.  However, the Veteran's total combined 
range of motion was 225, or greater than 120 degrees but not 
greater than 235 degrees-the criteria for a 10 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  The Veteran did not demonstrate 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, and as such the 
next higher 20 percent rating is not applicable.  However, 
based on the combined range of motion of the Veteran's 
thoracolumbar spine, the criteria for an increased rating due 
to limitation of motion are met.  Accordingly, the criteria 
for an increased initial rating are met, for 10 percent 
effective October 29, 2006, the date of the VA examination.  
The Veteran is not entitled to a higher rating as his 
combined range of motion is well above 120.

The Board has considered additional staged ratings under Hart 
v. Mansfield, 21 Vet. App. 505 (2007), but concludes that 
they are not warranted.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's low back strain.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for more severe 
symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). Consequently, referral for extraschedular 
consideration is not warranted.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, credible, 
and persuasive evidence to support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert, supra

Status Post Sperm Granuloma-Laws and Regulations

The Veteran's status post sperm granuloma is rated as 
analogous to epididymo-orchitis, chronic under Diagnostic 
Code 7525.  See 38 C.F.R. § 4.20 (2009) (providing that when 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).

752
5
Epididymo-orchitis, 
chronic only:
Rating

Rate as urinary tract 
infection
38 C.F.R. § 4.115b, Diagnostic Code 7525 (2009)

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0




Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a (2009)

Status Post Sperm Granuloma-Facts and Analysis

In April 2000 the Veteran filed a claim for service 
connection for status post sperm granuloma.  In a December 
2000 rating decision the Veteran was granted service 
connection for SP sperm granuloma with a noncompensable (zero 
percent) evaluation effective August 1999.  The Veteran filed 
a notice of disagreement with this initial rating.

In June 2000 the Veteran was afforded a VA genitourinary 
examination, and the Veteran's claims file was reviewed in 
union with the physical examination and interview.  He was 
noted to have undergone a vasectomy in November 1987, and in 
1997 developed left testicular pain.  He was initially 
treated with antibiotics, but eventually underwent surgery to 
remove the granuloma in August 1998.  He complained of 
continued pain, tenderness and occasional discomfort, but 
denied any erectile dysfunction at the time.  On physical 
examination the phallus was without lesions, without any 
plaque palpated.  Testicles were descended bilaterally, and 
were both 4 cm.  He had 2 to 3+ tenderness on light palpation 
on his left testicle, though without masses.  The examiner 
also noted a questionable varicocele on the left.  The 
examiner diagnosis was chronic testicular pain secondary to 
sperm granuloma.

An October 2001 private urologist records noted that the 
Veteran sought treatment for left testicular pain.  The 
Veteran noted he had did not have difficult completing 
intercourse.  The urologist noted the Veteran had pain on the 
outside of his left testicle, but that no masses were felt.  
The impression was chronic left orchialgia, or chronic pain 
of the testicle.  A follow-up examination, still in October 
2001, noted that the Veteran had no new pain or medical 
problems.  The scrotal pain was gone, but the Veteran noted 
that it has come and gone and recurred in the past.  He 
denied any change in erections, and his lab results showed 
normal testosterone levels.  The impression was chronic left 
orchialgia and mild erectile dysfunction, and Motrin was 
prescribed for the pain.

The Veteran was afforded an additional VA genitourinary 
examination in March 2009, and his claims file was reviewed.  
He reported that his status post sperm granuloma caused him 
to occasionally lose his erection because of fear that sexual 
activity would be painful to him.  He reported that he 
occasionally had continued pain after ejaculation, and that 
if his pain continued, he took over the counter pain 
medication.  He denied using a scrotal support, and he also 
denied any problems with his urinary flow and has no 
increased urinary frequency, urgency, and hesitancy, problems 
with his urinary stream or burning.  He reported no kidney 
abnormalities or dysfunction, denied any incontinence, but 
noted some mild postvoid dribbling.  He denied ever having 
any urinary tract infections, genitourinary stones, 
nephritis, and had not been hospitalized in the past year for 
any genitourinary disease.  On physical examination the 
phallus, glans penis, and external scrotum were normal.  The 
right scrotal contents include his testicle, with was 
approximately 5 cm., and a normal consistency.  He had a 
normal epididymis and vas that was mildly tender to 
palpation.  The left scrotum showed a testicle of equal size 
and consistency; however, it was tenderer to palpation.  He 
was "exquisitely tender at the head of the epididymis where 
there were 2-3 soft cystic tender areas, each measuring 
approximately 0.75 to 1 cm. in diameter."  The vas, and cord 
extending toward the external ring was also tender.  On 
reexamination, the cord was not tender.  There was no 
evidence of any firm or hard mass.  There was no evidence of 
any varicocele or other abnormal re-tenderness.  The lab 
results showed completely normal findings.  The assessment 
was left epididymal tenderness following a vasectomy and 
scrotal exploration for sperm granuloma.  The left scrotum 
had a small epididymal head cyst, and there were chronic 
symptoms of pain in the area of the left testis.  The 
examiner noted that the persistent discomfort could "be seen 
as a sagittal of vasectomy, not simply sperm granuloma. 

The Board notes that the Veteran is not entitled to a 
compensable rating under the criteria for Diagnostic Code 
7525, under which the Veteran is currently rated, because 
there is no indication in the record that the Veteran 
required long- term drug therapy, 1-2 hospitalizations per 
year, and/or intermittent intensive management.  The Veteran 
also does not have testis atrophy or testis removal.  

The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's status post sperm granuloma.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for more severe 
symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.




ORDER

Entitlement to an initial compensable rating for service 
connected low back strain prior to October 29, 2006 is 
denied.

Entitlement to a 10 percent rating for service connected low 
back strain from October 29, 2006 is granted, subject to the 
regulations applicable to the payment of monetary benefits.

Entitlement to a compensable initial rating for service 
connected status post sperm granuloma is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


